Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1,2,4-8,10-13 of this application is patentably indistinct from claim 2-5,17,18 of Application No 16698965. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is obvious over Claim 17 therefore is rejected.
Claim 2 is obvious over Claim 5 therefore is rejected.
Claim 4 is obvious over Claim 3 therefore is rejected.
Claim 5 is obvious over Claim 4 therefore is rejected.
Claim 6 is obvious over Claim 18 therefore is rejected.
Claim 7 is obvious over Claim 2 therefore is rejected.
Claim 8 is obvious over Claim 5 therefore is rejected.
Claim 10 is obvious over Claim 3 therefore is rejected.
Claim 11 is obvious over Claim 4 therefore is rejected.
Claim 12 is obvious over Claim 18 therefore is rejected.
Claim 13 is obvious over Claim 17 therefore is rejected.
Allowable Subject Matter
Claim 1-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1,7,
Park et al (US 20130242228) discloses (Fig. 1, Fig. 2, and Fig. 20) display device, comprising: a display unit, comprising: a light emitting unit (500); and a light converting layer (100 and 200) disposed on the light emitting unit (500), wherein the display unit emits an output light under an operation of a highest gray level, the output light has an output spectrum, an intensity integral of the output spectrum from 380 nm to 489 nm ([0115], blue light, 450nm) defines asa first intensity integral, an intensity integral of the output spectrum ([0115], when light passes through the red color filter 230R it has a intensity value of 630 nm) which is an overlapping range of the claimed 490 nm to 780 nm defines as a second intensity integral, a ratio of the first intensity integral over the second intensity integral defines as a first ratio, and the first ratio is greater than 0% and less than or equal to 7.5%.
First intensity value: 450 nm Second intensity value: 630 nm
First ratio = First intensity / second intensity: 450 nm / 630nm = 0.714 = 71.4% NOT 7.14% . Therefore the ratio would NOT be in a range in between 0% to 7.5%. or equal 10%
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to disclose the exact first and second intensity values to reach the specified ratio range in between 0% to 7.5%.
Claims 2-6 depends on Claim 1, therefore are objected.
Claims 8-13 depends on Claim 7, therefore are objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871